Appeal by the defendant from an order of the County Court, Suffolk County (Mullen, J.), dated May 3, 2007, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination designating him a level three sex offender was supported by clear and convincing evidence based upon the facts and admissions contained in the pre-sentence investigation report, the risk assessment instrument and case summary prepared by the Board of Examiners of Sex Offenders, the defendant’s statements to the police, and the sworn statements of two of the child victims (see People v Alvarez, 49 AD3d 704 [2008]; People v Fabara, 49 AD3d 619 [2008]; People v Mingo, 49 AD3d 148 [2008]; see also People v Di John, 48 AD3d 1302 [2008]; People v Jordan, 48 AD3d 535 [2008]; People v Johnston, 28 AD3d 1125 [2006]). Rivera, J.E, Santucci, Eng and Chambers, JJ., concur.